Title: From James Madison to Thomas Jefferson, 29 February 1808
From: Madison, James
To: Jefferson, Thomas



Dept. of State.  Feb: 29. 1808.

Agreeably to the Resolution of the Senate of the 30th. Novr. last, the Secretary of State, has the honor to submit to the President for the information of the Senate, the statements herewith enclosed, from No. 1. to 11, inclusive.
No. 1.  A statement of impressments from American Vessels, into the British service, since the last report made from this Department, on the 5th. March 1806, founded upon documents transmitted in the first instance to this Office.
Those from No. 2, to 11, inclusive being a series of returns and abstracts received from Genl. Lyman, the Agent of the U: States at London, giving an account of the applications made by him in relation to Seamen from 1, April 1806 to 30 June 1807, and of the result of these applications, and exhibiting other particulars required by the resolution.
Not having received any returns from the West Indies, since the date of the last report to the House of Representatives on this subject, nor from Genl. Lyman for the Quarter ending on the 1, January last, the Secretary of State, has not the means at present of giving with any degree of precision the information asked for in the last clause of the resolution.
From returns in the office it would appear that 4228. American Seamen, had been impressed into the British service since the commencement of the War, and that of this number 936, had been discharged, leaving in that service 3292.
Genl. Lyman in a letter dated on the 21st: Octr. 1807, estimates the American Seamen now detained in the British Service at a number greatly beyound, what is here stated, but he does not give the data on which his estimate is made.  All of which is respectfully submitted.

James Madison.

